Citation Nr: 0726002	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  04-08 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance (DEA) 
under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The veteran served on active duty from September 1963 to 
April 1964.  He died in May 2002.  The appellant is the 
veteran's widow.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 decision that 
denied service connection for the cause of the veteran's 
death, and denied dependents' educational assistance benefits 
under 38 U.S.C.A. Chapter 35.  The appellant timely appealed.

In April 2003, the appellant raised the issue of entitlement 
to accrued benefits due and unpaid to the veteran for vertigo 
in the amount of $6,170.40.  That matter is referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran died in May 2002.  The immediate cause of 
death was asystole/respiratory failure due to or as a 
consequence of acute renal failure with hyperkalemia, which 
was due to or as a consequence of hypotension, due to or as a 
consequence of aspiration pneumonia. 

2.  At the time of the veteran's death, service connection 
was in effect for bilateral sensorineural hearing loss (rated 
as 70 percent disabling), and for tinnitus and vertigo (rated 
as 10 percent disabling); the combined disability rating was 
70 percent.  

3.  The competent evidence weighs against finding a link 
between the veteran's asystole/respiratory failure or acute 
renal failure, the cause of his death, and his active 
service. 

4.  There is no showing that any service-connected bilateral 
sensorineural hearing loss, tinnitus, or vertigo affected a 
vital organ or materially affected other vital body 
functions.

5.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death are not met. 38 U.S.C.A. §§ 1110, 1131, 1310, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.312 (2006).

2.  Eligibility for dependent's educational assistance is not 
established.  38 U.S.C.A. §§ 1310, 3501 (West 2002); 38 
C.F.R. § 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through October 2002, January 2004, and January 2006 letters, 
the RO notified the appellant of elements of service 
connection for cause of death and the evidence needed to 
establish each element.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claims.

VA's letters notified the appellant of what evidence she was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed her that it would make reasonable 
efforts to help her get evidence necessary to support her 
claims, particularly, medical records, if she gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

Each of the letters told her that if she had any additional 
evidence that pertained to her claims, she should send it to 
VA.

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

Some of the documents meeting the VCAA's notice requirements 
were provided to the appellant after the rating action on 
appeal.  The timing deficiency was remedied by the fact that 
the appellant's claims were re-adjudicated by the agency of 
original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The appellant was not provided with notice of the type of 
evidence necessary to establish a disability rating or to 
assign an effective date for the award of benefits for 
service-connected cause of death on appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
claimant has been prejudiced thereby).  The Board finds no 
prejudice to the appellant in proceeding with a denial of 
service connection for the cause of the veteran's death, as 
concluded below, because any question as to the appropriate 
disability rating and effective date to be assigned is 
rendered moot by the denial of the claims.  Even if the 
claims were allowed, a disability evaluation would not be 
implicated.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the appellant.  The RO has obtained copies of the veteran's 
service medical records, his last (terminal) treatment 
records, and a certificate of death.  The appellant has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the appellant in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection for Cause of the Veteran's Death

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred or 
aggravated in service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death. Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3) (2006).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2006).

The veteran died on May [redacted], 2002.  His death certificate 
shows that the immediate cause of death was 
asystole/respiratory failure due to or as a consequence of 
acute renal failure with hyperkalemia, due to or as a 
consequence of hypotension, due to or as a consequence of 
aspiration pneumonia.  No autopsy was performed, and the 
manner of death was specified as natural.

At the time of the veteran's death, service connection was in 
effect for bilateral sensorineural hearing loss, rated as 70 
percent disabling; and for tinnitus and vertigo, rated as 10 
percent disabling.  The combined disability rating was 70 
percent.

On a "Report of Medical History" completed by the veteran in 
May 1963, the veteran reported rheumatic fever.  Service 
medical records reflect no heart murmur heard at that time.

A June 1963 statement by the veteran's treating physician, L. 
M. Walker, M.D., indicated that the veteran was treated for 
rheumatic fever at nine years of age, and that he had 
arthritis of all joints of both legs during his illness.

Service medical records contain no complaints, findings, or 
diagnoses of any cardiovascular or respiratory problems, or 
of hypotension or aspiration pneumonia.  Electrocardiogram 
and chest X-rays were normal in October 1963.  

The post-service medical records first reveal diagnoses of 
high blood pressure in April 1973, and hypertensive 
cardiovascular disease in June 1991.  Records show that the 
veteran was treated for community-acquired pneumonia for 
several weeks prior to his terminal hospitalization in May 
2002.  At that time records show the veteran had fever, 
chills, and ill feeling, which progressed to shortness of 
breath and culminated in respiratory failure.  He required 
maximal mechanical ventilation support for marginal 
oxygenation.  His course was complicated by acute renal 
failure, shock liver, and a non-ST elevation myocardial 
infarction.

The appellant contends that the veteran's service-connected 
disabilities led initially to his illnesses and subsequently 
contributed to the hypotension and aspiration pneumonia that 
caused his death.

There is no competent evidence showing that the veteran's 
service-connected bilateral sensorineural hearing loss, 
tinnitus, and vertigo materially affected a vital organ or 
other vital body functions.  See 38 C.F.R. § 3.312(c)(2) 
(2006).
 
There is also no competent evidence in support of a link 
between the asystole/respiratory failure or acute renal 
failure, and the veteran's military service.  Nor is there 
competent evidence that any service-connected disability 
either caused or contributed substantially or materially to 
cause the veteran's death.

As a lay person, the appellant is not competent to provide an 
opinion as to medical causation.  38 C.F.R. 
§ 3.159(a)(1),(2); see Bostain v. West, 11 Vet. App. 124, 127 
(1998); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There 
is no medical opinion supporting the appellant's contention.  

Under these circumstances, service connection for the cause 
of the veteran's death cannot be granted.

Given the absence of any competent evidence linking any 
service-connected bilateral sensorineural hearing loss, 
tinnitus, or vertigo to a vital organ or other vital body 
function, the Board finds that the evidence weighs against a 
finding that any disease or injury in service, or that any 
service-connected disability caused or contributed materially 
to cause the veteran's death.

Because the competent evidence weighs against the claim, the 
benefit of the doubt doctrine is not for application, and the 
claim is denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); see also Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).

III.  Dependents' Educational Assistance

Dependents' educational assistance benefits under Chapter 35, 
Title 38, United States Code, may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807.

As noted above, the veteran died after his discharge from 
service of nonservice-connected diseases (as discussed above, 
service connection has not been established for the cause of 
the veteran's death).  At the time of his death, his service-
connected disabilities, combined, were evaluated as 70 
percent disabling and, thus, were less than total.  Hence, 
the veteran did not have a total disability that was 
permanent in nature resulting from a service-connected 
disability at the time of his death.  

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance; hence, her claim for such 
benefits must be denied as without legal merit or lacking 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).   


ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependent's educational assistance under 38 U.S.C. Chapter 35 
is denied. 



____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


